DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Formal Matters
Applicants’ amendments and arguments in the reply filed on June 02, 2022 are acknowledged and have been fully considered. Claims 1, 3, 6-9, 11-13, and 15-20 are pending.  Claims 1, 3, 6-9, and 11-12 are under consideration in the instant office action. Claims 13 and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claims. Claims 2, 4-5, 10 and 14 are canceled. Applicant amended instant claim 1 by adding a limitation reciting “…the antioxidant bound to one or more of the polyester acrylate macromer residues through an amide bond,…”. Applicant’s amendment and argument necessitated a new ground of rejections. Accordingly, this office action is made Final.
Withdrawn Objections/Rejections
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.
Moot Arguments
Applicant’s arguments are moot as they are drawn to the newly amended subject matter which is addressed by the new rejection set forth herein.
New Rejections-Necessitated by Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Note: The claims are examined with respect to the elected species only.

Claims 1, 3, 6-9, and 11-12 are newly rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (WO 2015/160793, previously cited), Uemukai et al. (International Journal of Polymer Science Volume 2013, 1-9, previously cited), and Zhou et al. (Current Organic Chemistry, 2014, 18, 459-474, newly cited).

Applicant Claims

Applicant claims a thermal responsive copolymer composition.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Jiang et al. teach provided are novel biocompatible copolymers, compositions comprising the copolymers, and methods of using the copolymers. The copolymers are non-toxic and typically have an LCST below 37°C. Compositions comprising the copolymers can be used for wound treatment, as a cellular growth matrix or niche and for injection into cardiac tissue to repair and mechamcally support damaged tissue. The copolymers comprise numerous ester linkages so that the copolymers are erodeable in situ. Degradation products of the copolymers are soluble and non-toxic. The copolymers can be amine-reactive so that they can conjugate with proteins, such as collagen. Active ingredients, such as drugs, can be incorporated into compositions comprising the copolymers (see abstract). Jiang et al. teach on paragraphs 0042-0049 teach as follows:

    PNG
    media_image1.png
    619
    944
    media_image1.png
    Greyscale

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Jiang et al. do not specifically teach the incorporation of the MATEMPO in the copolymer composition. These deficiencies are cured by the teachings of Uemukai et al.
Uemukai et al.  teach thermoresponsive and redox-active block copolymers having 2,2,6,6-tetramethylpiperidine-1-oxyl (TEMPO) moieties have been synthesized by using the reversible addition-fragmentation chain transfer (RAFT) polymerization technique. NIsopropylacrylamide (NIPAAm) and 2,2,6,6-tetramethylpiperidyl methacrylate (TEMPMA) monomers were copolymerized stepwise under RAFT polymerization conditions to afford the thermoresponsive block copolymers, PNIPAAm-block-PTEMPMA and PNIPAAm-block-PTEMPMA-block-PNIPAAm.Oxidation of tetramethylpiperidine groups in the copolymers successfully afforded the corresponding TEMPO-containing block copolymers. The resulting triblock copolymer was found to be thermoresponsive showing lower critical solution temperature (LCST) at 34∘C in its aqueous solution. Redox behavior of the resulting copolymer was observed by cyclic voltammetry. The potential of anodic current peak changed below and above the LCST of the block copolymer. These results indicate that the phase transition of thermoresponsive polymer influences the redox potential of TEMPO moieties (see abstract). The thermoresponsive polymer in water aggregate to form a rather hydrophobic reaction field and the substrates are probably concentrated and promoted the aldol reaction in the resulting hydrophobic field. Thus, such a hydrophobic field formed by thermoresponsive polymers could be utilized for various organic reactions in aqueous media. Beside the pH dependence on phase transition, several examples of thermoresponsive polymers with redox responsiveness have been reported such as PNIPAAm-based polymers containing ferrocenyl pendant groups or 2,2,6,6-tetramethylpiperidine 1-oxyl (TEMPO) groups. The polymers containing TEMPO moieties, which were prepared by the polymer reaction of poly(N-acryloxysuccinimide) with a mixture of 4-amino TEMPO and isopropylamine, were reported to show redox-sensitive LCST behavior. These polymers are promising for the application to the TEMPO-mediated redox reactions in the hydrophobic field generated by the phase transition of the thermoresponsive polymers (see pages 1-2). All copolymers containing TEMPO moieties exhibited redox sensitive LCST behavior. The observed LCSTs of the random copolymer in aqueous Na2SO4 increased from 22∘C to 32∘C by reduction with ascorbic acid and decreased in reverse by oxidation with K3[Fe(CN)6]. On the other hand, the LCST of the triblock copolymer was not so shifted under reduction and oxidation conditions. It is probably due to its block structure consisting of two relatively long PNIPAAm chains connected to the both sides of TEMPO-containing unit sequence. The TEM images of the triblock copolymer aggregates obtained from their aqueous solutions indicate the formation of a polymer micelle. Therefore the oxidation state (see conclusion).
Jiang et al. and Uemukai et al. do not specifically teach the newly amended limitation wherein the antioxidant bound to one or more of the polyester acrylate macromer residues through an amide bond. These deficiencies are cured by the teachings of Zhou et al.
Zhou et al. teach the radical TEMPO (2,2,6,6-tetramethylpiperidine 1-oxyl radical) and its derivatives are well-established catalysts for oxidation processes, and now used extensively in organic synthesis and industrial applications as a mild, safe, and economical alternative to heavy metal reagents as highly selective oxidation catalysts. In this review, we attempt to fully review the recent advances in the syntheses of TEMPO and its derivatives as well as their applications in recent years. The synthesis of TEMPO and its derivatives are discussed first. The largest section focuses on their application as stoichiometric and catalytic oxidants in organic synthesis, particularly focusing on the formation of C-C, C-O, C=O, C-N, and C=N bond. Simultaneously, the oxidation of alcohols to their corresponding carbonyl compounds also is commented briefly. The last section discusses the application of the TEMPO-catalyzed reactions in the total syntheses of natural products (see abstract). TEMPO itself is an expensive chemical, so it is desirable to be able to separate the catalyst after the oxidation reaction and to reuse it (page 459).

    PNG
    media_image2.png
    541
    670
    media_image2.png
    Greyscale

Zhou et al teach on page 462 as follows:

    PNG
    media_image3.png
    296
    677
    media_image3.png
    Greyscale

Zhou et al. teach on page 467 that more recently, Szpilman and co-workers discovered that aldehydes may be activated for oxidation by carboxylic acids. This novel concept was developed into an efficient process for the TEMPO catalyzed oxidation of aldehydes to mixed anhydrides with pivalic acid. The mixed anhydrides may be converted in situ into a wealth of esters and amides in yields that certainly rival those of the multistep protocols, without their operational disadvantages and chemical waste production (Scheme 18).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to incorporate MATEMPO in the copolymer of Jiang et al. because Uemukai et al.  teach thermoresponsive and redox-active block copolymers having 2,2,6,6-tetramethylpiperidine-1-oxyl (TEMPO) moieties have been synthesized by using the reversible addition-fragmentation chain transfer (RAFT) polymerization technique. NIsopropylacrylamide (NIPAAm) and 2,2,6,6-tetramethylpiperidyl methacrylate (TEMPMA) monomers were copolymerized stepwise under RAFT polymerization conditions to afford the thermoresponsive block copolymers, PNIPAAm-block-PTEMPMA and PNIPAAm-block-PTEMPMA-block-PNIPAAm.Oxidation of tetramethylpiperidine groups in the copolymers successfully afforded the corresponding TEMPO-containing block copolymers. The resulting triblock copolymer was found to be thermoresponsive showing lower critical solution temperature (LCST) at 34∘C in its aqueous solution. Redox behavior of the resulting copolymer was observed by cyclic voltammetry. The potential of anodic current peak changed below and above the LCST of the block copolymer. These results indicate that the phase transition of thermoresponsive polymer influences the redox potential of TEMPO moieties (see abstract). The thermoresponsive polymer in water aggregate to form a rather hydrophobic reaction field and the substrates are probably concentrated and promoted the aldol reaction in the resulting hydrophobic field. Thus, such a hydrophobic field formed by thermoresponsive polymers could be utilized for various organic reactions in aqueous media. Beside the pH dependence on phase transition, several examples of thermoresponsive polymers with redox responsiveness have been reported such as PNIPAAm-based polymers containing ferrocenyl pendant groups or 2,2,6,6-tetramethylpiperidine 1-oxyl (TEMPO) groups. One of ordinary skilled in the art would have been motivated to do so because Uemukai et al.  teach the polymers containing TEMPO moieties, which were prepared by the polymer reaction of poly(N-acryloxysuccinimide) with a mixture of 4-amino TEMPO and isopropylamine, were reported to show redox-sensitive LCST behavior. These polymers are promising for the application to the TEMPO-mediated redox reactions in the hydrophobic field generated by the phase transition of the thermoresponsive polymers (see pages 1-2). All copolymers containing TEMPO moieties exhibited redox sensitive LCST behavior. The observed LCSTs of the random copolymer in aqueous Na2SO4 increased from 22∘C to 32∘C by reduction with ascorbic acid and decreased in reverse by oxidation with K3[Fe(CN)6]. On the other hand, the LCST of the triblock copolymer was not so shifted under reduction and oxidation conditions. It is probably due to its block structure consisting of two relatively long PNIPAAm chains connected to the both sides of TEMPO-containing unit sequence. The TEM images of the triblock copolymer aggregates obtained from their aqueous solutions indicate the formation of a polymer micelle. Therefore the oxidation state (see conclusion). One of ordinary skill in the art would have had a reasonable chance of success in combining the teachings of Jiang et al. and Uemukai et al.  because both references teach thermally responsive polymers made from PNIPAAm containing chains.

It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to modify the teachings of Jiang et al. and Uemukai et al. by bounding the antioxidant to one or more of the polyester acrylate macromer residues through an amide bond because Zhou et al. teach the radical TEMPO (2,2,6,6-tetramethylpiperidine 1-oxyl radical) and its derivatives are well-established catalysts for oxidation processes, and now used extensively in organic synthesis and industrial applications as a mild, safe, and economical alternative to heavy metal reagents as highly selective oxidation catalysts. In this review, we attempt to fully review the recent advances in the syntheses of TEMPO and its derivatives as well as their applications in recent years. The synthesis of TEMPO and its derivatives are discussed first. The largest section focuses on their application as stoichiometric and catalytic oxidants in organic synthesis, particularly focusing on the formation of C-C, C-O, C=O, C-N, and C=N bond. Simultaneously, the oxidation of alcohols to their corresponding carbonyl compounds also is commented briefly. The last section discusses the application of the TEMPO-catalyzed reactions in the total syntheses of natural products (see abstract). TEMPO itself is an expensive chemical, so it is desirable to be able to separate the catalyst after the oxidation reaction and to reuse it (page 459).

    PNG
    media_image2.png
    541
    670
    media_image2.png
    Greyscale

Zhou et al teach on page 462 as follows:

    PNG
    media_image3.png
    296
    677
    media_image3.png
    Greyscale

One of ordinary skill in the art would have been motivated to do so because Zhou et al. teach on page 467 that more recently, Szpilman and co-workers discovered that aldehydes may be activated for oxidation by carboxylic acids. This novel concept was developed into an efficient process for the TEMPO catalyzed oxidation of aldehydes to mixed anhydrides with pivalic acid. The mixed anhydrides may be converted in situ into a wealth of esters and amides in yields that certainly rival those of the multistep protocols, without their operational disadvantages and chemical waste production (Scheme 18). One of ordinary skill in the art would have had a reasonable chance of success in combining the teachings of Jiang et al., Uemukai et al., and Zhou et al.  because teach references Jiang et al. and Uemukai et al. teach the use of thermally responsive polymers to incorporate actives even in the case of Uemukai et al. antioxidants like TEMPO and its derivatives while Zhou et al. clearly teach the different synthetic routes including the use and formation of amide bonds to derivatize TEMPO and derivatives to other polymers and chemicals.
In light of the forgoing discussion, one of ordinary skill in the art would have concluded that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Conclusions
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867.  The examiner can normally be reached on 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIGABU KASSA/
Primary Examiner, Art Unit 1619